RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3705-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

S.B.,

     Defendant-Appellant.
___________________________

              Submitted January 22, 2018 – Decided June 27, 2018

              Before Judges O'Connor and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Indictment No.
              14-03-0417.

              Miller, Meyerson & Corbo, attorneys for
              appellant (Gerald D. Miller, of counsel and
              on the briefs).

              Esther Suarez, Hudson County Prosecutor,
              attorney for respondent (Erin M. Campbell,
              Assistant Prosecutor, on the brief).

PER CURIAM

        Defendant S.B. was charged in an indictment with first-degree

kidnapping, N.J.S.A. 2C:13-1(b) (count one); third-degree criminal

restraint, N.J.S.A. 2C:13-2 (count two); third-degree aggravated
assault with a deadly weapon, N.J.S.A. 2C:12-1(b)(2) (count four);

third-degree possession of a weapon for an unlawful purpose,

N.J.S.A.      2C:39-4(d)     (count    five);     fourth-degree      unlawful

possession of a weapon, N.J.S.A. 2C:39-5(d) (count six); third-

degree aggravated assault with an attempt to cause significant

bodily injury, N.J.S.A. 2C:12-1(b)(7) (count fourteen); third-

degree terroristic threats, N.J.S.A. 2C:12-3(a) (count fifteen);

and   eight   counts   of    first-degree      aggravated   sexual   assault,

N.J.S.A.   2C:14-2(a)       (counts   three,    seven,   eight,   nine,   ten,

eleven, twelve, and thirteen).

      Following a February 2015 jury trial, defendant was found not

guilty of count four and count fourteen.           The jury could not reach

a verdict on the remaining charges, and defendant was retried in

September 2015.

      The record of the re-trial shows that in August 2013, twenty-

six-year-old K.G. went to the Hudson County Social Services office

in Jersey City.     She locked her keys in her car and encountered

defendant, who assisted her in gaining entry to her vehicle.

Defendant said he was a supervisor at Social Services and that he

had employment positions he needed to fill.              In fact, defendant

worked in a nearby office's mailroom.             K.G. gave defendant her

phone number.



                                       2                              A-3705-15T4
       The   next    morning,   defendant       sent    K.G.    a    text   message

requesting her resume.          K.G. then met defendant in the parking

garage where she encountered him the previous day, and gave him

her resume in an envelope.         Defendant told K.G. he would attempt

to set up an interview for her the following day.

       The next day, defendant sent a text message to K.G. advising

that he had "good news."        Defendant spoke to K.G. over the phone,

said he scheduled her interview for the following week, and asked

if she would meet him at a bowling alley to talk about the position

and "hang out."       K.G. agreed.

       When K.G. later arrived at the bowling alley, defendant said

he did not have any cash and needed to return to his apartment.

K.G.   agreed   to    accompany   him,    and    they    went       to   defendant's

apartment together.

       Once inside of the apartment, K.G. observed that defendant

had a knife in his hand.        According to K.G., defendant struck her

in the face, said "shut up, bitch," put the knife to her back, and

guided her to the bedroom.         Defendant told K.G. that she and her

brother had robbed him, and directed that she remove her clothes

so that he could look for a tattoo.          K.G. removed her clothes, and

defendant said she was not the person who had robbed him and told

her to put her clothes back on.             Moments later, defendant told



                                      3                                      A-3705-15T4
K.G. he did not like the way she looked at him, and ordered her

to remove her clothes again.

     K.G. testified that defendant continued to threaten her with

the knife, forced her to perform fellatio, and tied her hands and

feet to the bed with belts.    Over the course of the following six

hours, defendant struck and punched K.G., threatened her, and

repeatedly penetrated her vaginally and anally. K.G. also reported

defendant performed cunnilingus against her will.

     When defendant fell asleep in the bed with the knife in his

hands, K.G. wriggled free from the restraints and stabbed defendant

in the neck and chest, believing it would slow him down if he

pursued her.   Defendant awoke, and ran to the bathroom.   K.G. fled

the apartment.

     K.G. knocked on the door of a nearby apartment and screamed

for help.   Defendant pursued K.G., and attempted to pull her back

into his apartment.    Still armed with the knife, K.G. stabbed

defendant, who punched K.G. in the mouth.   K.G. continued stabbing

defendant until the blade broke apart from the knife's handle.

     K.G. ran to another apartment, where Lucius Williams answered

the door and called 9-1-1. Williams testified that K.G. was naked,

covered in blood, and appeared "hysterical" and "terrified." After

the police arrived, K.G. was transported to the hospital where a



                                  4                          A-3705-15T4
nurse photographed her injuries and conducted a sexual assault

rape kit examination.

     Jersey City Police Officer Patrick Kenneth Egan testified he

was dispatched to the scene, and observed that K.G. had scrapes

and scratches on her body, a bruised face, a cut on her lip, a

bruised wrist and a laceration on her left arm.                  Egan found

defendant lying face-down in the hallway.           Defendant was also

transported to the hospital.

     During the subsequent investigation, the police recovered the

knife handle and blade from the scene, as well as gray and black

belts, a Viagra pill, two condom wrappers and two used condoms

from defendant's apartment. Investigators also recovered security

camera recordings from the parking garage where K.G. and defendant

first met and from the mailroom in which defendant was employed.

The recordings showed K.G. and defendant together in the garage.

Hudson   County   Prosecutor's   Office   Detective   David      Abromaitis

testified that the recordings, which were played for the jury,

also showed defendant holding the envelope in the garage and later

opening a manila envelope and placing the envelope on a table in

the mailroom.     Abromaitis testified without objection that he

"believed" the envelope contained K.G.'s resume.

     The trial evidence also showed the results of a forensic

analysis   of   swabs   and   samples   recovered   from   the    rape   kit

                                    5                               A-3705-15T4
examination, and a buccal swab obtained from defendant. New Jersey

State Police Laboratory forensic scientist Linnea Schiffner was

qualified as an expert in the area of forensic DNA analysis.

Schiffner explained that the DNA tests and analysis she performed

established that defendant was the source of the blood found on

K.G.'s    back    and   right     leg,    and   that   he   was   a   possible    DNA

contributor to what may have been saliva taken from K.G.'s vaginal

swabs.     Schiffner's testified in detail concerning her report

describing the results of the DNA analysis, and the report was

admitted in evidence without objection.

     The jury found defendant guilty of: count one, first-degree

kidnapping, N.J.S.A. 2C:13-1(b); count two, third-degree criminal

restraint, N.J.S.A. 2C:13-2; count three, first-degree aggravated

sexual assault during a kidnapping, N.J.S.A. 2C:14(a)(3); count

thirteen    as    amended,      second-degree      sexual    assault    by    force,

N.J.S.A. 2C:14-2(c)(1); count fourteen as amended, simple assault,

N.J.S.A. 2C:12-1(a); and count fifteen, third-degree terroristic

threats, N.J.S.A. 2C:12-3(a).               Defendant was acquitted of the

remaining charges.

     Following the merger of the offenses at sentencing, the court

imposed    a     sentence    of    life    without     parole     subject    to   the

requirements of the No Early Release Act, N.J.S.A. 2C:43-7.2, on

the first-degree kidnapping charge, and concurrent sentences on

                                           6                                 A-3705-15T4
the remaining charges.    The court ordered that defendant serve the

special sentence of parole supervision for life, N.J.S.A. 2C:43-

6.4, and comply with the requirements of Megan's Law, N.J.S.A.

2C:7-1 to -23.

     Defendant appealed, and presents the following arguments for

our consideration:

          POINT I

          THE TESTIMONY   OF A STATE'S WITNESSES INVADED
          THE PROVINCE    OF THE JURY AND DEPRIVED THE
          DEFENDANT OF    HIS RIGHT TO HAVE HIS GUILT
          DETERMINED BY   THE JURY[.]

          POINT II

          THE REPORT OF [THE] STATE'S FORENSIC EXPERT
          WAS ERRONEOUSLY ADMITTED INTO EVIDENCE[.]

          POINT III

          [] [DEFENDANT] WAS DEPRIVED OF A FAIR TRIAL
          BECAUSE OF ERRORS IN THE VERDICT SHEET
          SUBMITTED TO THE JURY[.]

          POINT IV

          [DEFENDANT]   WAS   DEPRIVED     OF   EFFECTIVE
          ASSISTANCE OF COUNSEL[.]

          a.   TRIAL COUNSEL FAILED TO OBJECT TO
          TESTIMONY OF A STATE'S WITNESS [WHICH] INVADED
          THE    [PROVINCE]     OF    THE    JURY    AND
          DETERMIN[ATIONS] BY THE JURY[.]

          b.   TRIAL COUNSEL DID NOT OBJECT TO THE
          REPORT OF STATE'S FORENSIC EXPERT ADMITTED
          INTO EVIDENCE[.]



                                  7                          A-3705-15T4
         [c.] TRIAL COUNSEL FAILED TO OBJECT TO AN
         ERRONEOUS VERDICT SHEET WHICH WAS SUBMITTED
         TO THE JURY[.]

         [d.] TRIAL COUNSEL FAILED TO MAKE A MOTION FOR
         A NEW TRIAL THAT THE VERDICT OF THE JURY WAS
         CONTRARY TO THE WEIGHT OF THE EVIDENCE[.]

    Defendant's     supplemental       brief   raises   the   following

arguments:

         POINT I

         THE COURT SHOULD NOT HAVE DELIVERED A
         SUPPLEMENTAL INSTRUCTION WHEN THE JURY STATED
         IT WAS DEADLOCKED ON SOME CHARGES.

         POINT II

         [DEFENDANT] WAS DEPRIVED OF DUE PROCESS BY NOT
         HAVING THE DOCTOR WHO TREATED HIM CALLED AS A
         DEFENSE WITNESS.

    Defendant makes the following arguments in his pro se brief:

         POINT I

         TRIAL COUNSEL WAS INEFFECTIVE FOR NOT ALLOWING
         DEFENDANT TO TAKE THE STAND TO SHOW K.G.
         VOLUNTARILY CAME TO DEFENDANT'S PLACE OF
         RESIDENCE.

         POINT II

         TRIAL   COUNSEL  WAS   INEFFECTIVE  FOR   NOT
         INFORMING DEFENDANT A POTENTIAL CONFLICT OF
         INTEREST [THAT] EXISTED SINCE TRIAL COUNSEL
         REPRESENTED THE COUNTY OF HUDSON IN [A] LEGAL
         MATTER AND WAS AN EMPLOYEE OF JERSEY CITY.

         POINT III

         TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO
         OBJECT TO THE WAY THE TRIAL COURT HANDLED THE

                                   8                            A-3705-15T4
           JURY NOTE THAT SAID JURORS AGREED ON SOME
           COUNTS BUT WERE AT AN IMPASSE ON OTHERS.

           POINT IV

           TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO
           REQUEST TO SHOW THE VIDEO FOOTAGE OF K.G.
           INTERVIEW SHOWING [] K.G.'S DEMEANOR WAS
           CONSISTENT WITH A PERSON WHO DID NOT TAKE
           THEIR PRESCRIBED MEDICATION.

                                     I.

     We consider each of the trial court's alleged errors under

the plain error standard, R. 2:10-2, because defendant did not

object to the admission of the evidence or the court's jury

instructions concerning errors in the verdict sheet.             Under the

plain   error   standard,   defendant     must   demonstrate   the    alleged

errors were "clearly capable of producing an unjust result."                 R.

2:10-2.    That is, the errors must be "sufficient to raise a

reasonable doubt as to whether [they] led the jury to a result it

otherwise might not have reached."         State v. R.B., 183 N.J. 308,

330 (2005) (quoting State v. Bankston, 63 N.J 263, 273 (1973));

see also State v. Macon, 57 N.J. 325, 336 (1971).

                                     A.

     Defendant    first     argues   it    was   plain   error   to     admit

Abromaitis's testimony that he "believed" the folder defendant

held in the security recordings contained K.G.'s resume. He argues




                                     9                                A-3705-15T4
the   testimony   constituted   an   impermissible      lay   opinion   which

invaded the province of the jury's fact-finding function.

      "Lay witnesses may present relevant opinion testimony in

accordance with Rule 701, which permits 'testimony in the form of

opinions or inferences . . . if it . . . is rationally based' on

the witness' 'perception' and 'will assist in understanding the

witness' testimony or in determining a fact in issue."             State v.

Lazo, 209 N.J. 9, 22 (2012) (alteration in original) (emphasis in

original) (quoting N.J.R.E. 701).

      In State v. McLean, 205 N.J. 438, 460 (2011), the Court

discussed the parameters of permissible lay opinion testimony from

a police officer, explaining that "lay opinion testimony is limited

to what was directly perceived by the witness and may not rest on

otherwise impermissible hearsay."

      The Court held that an officer is permitted to provide "fact

testimony," based on "what he or she perceived through one or more

of the senses." Ibid. However, "[t]estimony of that type includes

no opinion, lay or expert, and does not convey information about

what the officer 'believed,' 'thought' or 'suspected,' but instead

is an ordinary fact-based recitation by a witness with first-hand

knowledge."   Ibid.    Lay opinion testimony "is not a vehicle for

offering the view of the witness about a series of facts the jury

can evaluate for itself . . . ."          Id. at 462.

                                     10                             A-3705-15T4
     More recently, in Gonzales v. Hugelmeyer, 441 N.J. Super.

451, 459 (App. Div. 2015), we determined a police officer gave

inadmissible lay opinion testimony when he opined about which

driver was at fault in a motor vehicle accident.               We found that

because the officer "had no personal observation or recollection

of the accident . . . his opinions . . . failed the foundational

requirements of Rule 701," and determined that "a police officer

cannot provide an opinion at trial when that opinion is based

primarily on the statements of eyewitnesses." Id. at 460 (citation

omitted).

     Here, Abromaitis's testimony that he believed the document

defendant    was   seen    holding    was   K.G.'s   resume   constituted     an

impermissible lay opinion, was not based on personal knowledge,

and was dependent on what others told him about K.G.'s resume.

Moreover, the jury was able to view the recordings and make its

own determination, based on competent testimony, as to whether

defendant held K.G.'s resume.           We therefore agree the officer's

testimony about what he believed defendant was holding constituted

inadmissible lay opinion testimony.

     Nevertheless,        we   are   convinced   that   introduction   of   the

testimony was not clearly capable of producing an unjust result.

R. 2:10-2.     Defendant failed to object to the testimony and we

therefore assume that counsel did not consider it to be significant

                                       11                              A-3705-15T4
in the context of the trial.               See State v. Ingram, 196 N.J. 23,

42 (2008).    Moreover, the jury was correctly instructed concerning

its role as the finders of fact, and we assume the jury followed

the court's instructions.             State v. Loftin, 146 N.J. 295, 390

(1996).

     Moreover, the overwhelming evidence showed defendant and K.G.

together     in   the    parking     garage     and   at   his   apartment.       The

surveillance camera recordings show them together at the parking

garage, and later the police found K.G. naked and bloody at

defendant's apartment building, with defendant lying nearby after

being stabbed numerous times. K.G. admitted to stabbing defendant,

and defendant's blood was found on K.G.'s back and right leg. K.G.

reported she watched the movie Scarface in defendant's apartment,

and the police recovered a recording of the movie in defendant's

bedroom. Indeed, as defendant acknowledges in his brief, he argued

to the jury that he was attacked by K.G. and thus was the victim.

     In our view, the detective's opinion about the contents of

the envelope was of virtually no probative value.                       The primary

issue   in    this      case   was   who    was   the      aggressor    during    the

interactions between defendant and K.G.                The testimony concerning

the resume added little to the resolution of that issue.                            In

addition, K.G. independently testified the envelope defendant held

in the surveillance recording contained her resume.                    In any event,

                                           12                                A-3705-15T4
the admission of the testimony was not clearly capable of producing

an unjust result, and defendant fails to make a showing there is

a reasonable doubt that admission of the testimony may have "led

the jury to a result it otherwise might not have reached."                  R.B.,

183 N.J. at 330.

                                        B.

      Defendant next argues that because Schiffner testified in

detail concerning the findings supporting her forensic analysis

of the DNA evidence, it was error to admit her report.                   Relying

on our decisions in Schneiderman v. Strelecki, 107 N.J. Super. 113

(App. Div. 1969), and Corcoran v. Sears Roebuck, 312 N.J. Super.

117, 126 (App. Div. 1998), defendant argues that "[w]hen a person

fully testifies her report is not also permitted to be introduced

into evidence."

      Our   decision     in   Schneiderman       provides   no    support      for

defendant's argument.         In Schneiderman, 107 N.J. Super. at 118,

we   determined   that   a    police    report   concerning      an   automobile

accident    may   constitute    an     admissible   business     record     under

N.J.R.E. 63(13) (now codified as N.J.R.E. 803).             We explained that

although it may have been prejudicial to admit the report "where

its contents had been fully developed by the oral testimony," its

probative value greatly outweighed any prejudice and the court did



                                       13                                 A-3705-15T4
not abuse its discretion by admitting the report in evidence.      Id.

at 120.

     Our decision in Corcoran also does not support defendant's

argument.   In Corcoran, we considered whether an expert's report

was admissible under N.J.R.E. 803(b)(2) as a party's adoptive

admission. 312 N.J. Super. at 125-28.    We also determined that an

expert cannot be cross-examined with a report prepared by a

different expert, where the testifying expert did not rely on the

secondary report as a basis for his or her opinion.       Id. at 130.

Our decision in Corcoran, however, is inapposite here because

there is no contention that Schiffner's report constituted an

adoptive admission under N.J.R.E. 803(b)(2), or was improperly

used to cross-examine a witness.      Thus, this case presents none

of the circumstances extant in Corcoran.

     Defendant   argues   that   Schiffner's   detailed     testimony

concerning her analysis of the DNA test results rendered admission

of her report unnecessary and prejudicial because it provided the

State with "two bites of the apple."1   Thus, defendant essentially



1
  We limit our analysis concerning the admission of the lab report
to the arguments asserted in defendant's brief.     Any issue not
briefed on appeal are deemed waived.       Jefferson Loan Co. v.
Session, 397 N.J. Super. 520, 525 n.4 (App. Div. 2008); Zavodnick
v. Leven, 340 N.J. Super. 94, 103 (App. Div. 2001).



                                 14                           A-3705-15T4
contends the report was inadmissible under N.J.R.E. 403 because

its "probative value is substantially outweighed by the risk of

. . . undue prejudice."

       We find no merit to this contention.      The jury heard detailed

testimony from Schiffner concerning the DNA testing and results,

and her report.    Defendant makes no showing that admission of the

report created a risk of undue prejudice, nor could he. The report

showed little more than defendant's blood was found on K.G.'s back

and right leg, and there was no dispute K.G. stabbed defendant

multiple times and was bloodied as a result.             The report also

showed defendant's saliva may have been found on K.G.'s vagina,

but defendant did not dispute he had sexual relations with K.G.,

and he was acquitted of the aggravated sexual assault charge based

on the claim he performed cunnilingus by force.          Admission of the

report created no risk of undue prejudice to defendant.

       Defendant does not claim the report constituted inadmissible

hearsay, and we therefore need not address the issue or consider

whether the report was admissible under an exception to N.J.R.E.

802.    See, e.g., State v. Matulewicz, 101 N.J. 27, 28-32 (1985)

(explaining the application of the business records exception,

N.J.R.E. 803(c)(6), and the public records exception, N.J.R.E.

803(c)(8),    to   the   admission   of   a   "State   Police   chemist's"

laboratory report); State v. Oliveri, 336 N.J. Super. 244, 249-

                                     15                            A-3705-15T4
251 (App. Div. 2001) (finding a State laboratory report admissible

under N.J.R.E. 808); see also State v. Miller, 170 N.J. 417, 426-

27 (2002).    Based on our review of the record, even if it was

error to admit the report, defendant fails to make any showing the

error was clearly capable of producing an unjust result.       R. 2:10-

2.

                                  C.

     Defendant next claims he was deprived of a fair trial because

of errors in the initial verdict sheet submitted to the jury.           He

contends the errors were not corrected until after the jury first

reported it had resolved "most of the charges but remain[ed] at

an impasse on others," and that the court never determined if the

errors caused any confusion.

     The   initial   verdict   sheet   included   questions   that   were

numbered to match the corresponding counts of the indictment. 2

Thus, questions beginning with the number one pertained to the

charge in count one, and so on.




2
   In his brief, defendant quotes from certain portions of the
initial verdict sheet and cites to a verdict sheet in his appendix
that does not show the quoted language.      Although the verdict
sheet about which defendant complains is not included in the
appendix, it is of no moment. We glean the verdict sheet errors
from the trial record and briefs submitted, and the parties do not
dispute the nature of the error contained in the initial verdict
sheet.

                                  16                             A-3705-15T4
     The court charged the jury on lesser-included offenses for

certain offenses charged in the indictment.    For the counts that

included lesser-included offenses, the verdict sheet first asked

how the jury found on the charged count, and directed the jury to

respond to the verdict sheet question concerning the lesser-

included offense if it found not guilty of the charged offense.

For example, question four on the verdict sheet first asked how

the jury found on the charge contained in count four.    The verdict

sheet also instructed that if the jury found defendant guilty of

the charge in count four, the jury should proceed to question

five, which addressed the charge in count five.         However, the

verdict sheet instructed that if the jury found defendant not

guilty of count four, it should proceed to question "4A," which

asked for the jury's verdict on the lesser-included offense charged

under count four.

     The same framework was employed for the questions related to

the charges in counts six through twelve, and the lesser-included

offenses for each.    The error in the initial verdict sheet on

those counts occurred as the result of mis-numbering. For example,

question six, which was intended to address count six and its

lesser-included offense, directed that if the jury found defendant

not guilty of count seven, it should proceed to question "7A," and

if it found defendant guilty of count seven it should proceed to

                               17                            A-3705-15T4
count eight.     The questions for counts seven through twelve

suffered from the same infirmity, with each incorrectly numbering

the counts and questions count next above that which was intended.

     After two days of deliberations, the jury sent a note to the

court stating it "resolved most of the charges but remain[ed] at

an impasse on others.     We do not believe we will get resolved

without jurors going against their honest conviction.          How to

proceed?"   Without objection, the court then instructed the jury

in accordance with the relevant Model Jury Charge to continue its

deliberations.   See   Model   Jury   Charges   (Criminal),   "Judge's

Instructions on Further Jury Deliberations" (approved Jan. 14,

2013).   The jury then retired to the jury room to continue its

deliberations.

     The court subsequently notified counsel of the error in the

verdict sheet, and provided counsel with a corrected version.       The

parties agreed the court would provide a corrected verdict sheet

to the jury, and explain the error.     The court informed the jury

of the error, gave the jury the corrected verdict sheet, explained

the corrected verdict sheet, and instructed the jury that its

verdict must be unanimous.

     The jury later reported its verdict based on the corrected

verdict sheet.   The foreperson reported the jury's verdict on each

count and lesser-included offense in response to the questions

                                 18                            A-3705-15T4
posed on the corrected verdict sheet.          The jurors were polled and

affirmed   their   agreement   with    the   verdict   announced   by   the

foreperson.

     Errors in jury verdict sheets not brought to the attention

of the trial court are reviewed for plain error. State v. Galicia,

210 N.J. 364, 386 (2012).      We consider "[t]he verdict sheet, in

conjunction with the jury charges," in determining whether an

error in the verdict sheet constitutes plain error because they

"constitute[] the trial court's direction[s] to the jury."           Ibid.

Where the verdict sheet contains an error, "but the trial court's

charge has clarified the legal standard for the court to follow,

the error may be deemed harmless."       Id. at 387.

     In State v. Gandhi, 201 N.J. 161, 198 (2010), the Court

rejected the defendant's assertion that a typographical error in

the verdict sheet stating he was charged with committing the

offenses between June of 2003 and February of 2003, instead of

February of 2004, "misled or confused the jury."         The Court noted

the defendant did not point to any evidence in the record showing

the jury was misled or confused.       Ibid.    The Court determined that

"[g]enerally, a mere, and obvious, typographical error would not

have the capacity to mislead the jury as to consideration of the

elements of the offenses."     Ibid.



                                  19                               A-3705-15T4
     Moreover, in Gandhi, the trial court gave a jury charge

reflecting the correct date. Ibid. The Court held that "[b]ecause

the jury did not request clarification, it either understood the

correct date or did not deem the inaccuracy on the verdict sheet

to affect its determination based on the evidence presented and

the court's jury instruction[,]" and the error did not constitute

reversible error.        Ibid.

     Similarly, here, the errors in the initial verdict sheet were

"obvious" typographical errors.             See ibid.   During its final jury

instructions, the court explained the verdict sheet in detail, and

provided      specific   directions        concerning   the    verdict   sheet's

requirements for reporting the jury's determination on counts

three   and    six   through     twelve,    which   included   lesser-included

offenses.      The court used count three as an example, explaining

the verdict sheet required that

              [i]f your verdict is not guilty to Count
              Three, then you go to question 3(a), which is
              immediately below it.      If your verdict is
              guilty on Count Three, then you go to Count
              Four, then Five and then once you pick up on
              Six, it follows a – it follows a similar format
              all the way through.

              If you have any questions though, also, on the
              verdict sheet, just send out a note and I'll
              be happy to answer it.




                                       20                                A-3705-15T4
Informed by the judge's precise instructions, the jury never

questioned the initial verdict sheet and, in our view, the errors

were obvious and not capable of causing any confusion.         See ibid.

     The errors in the initial verdict sheet were also clearly not

capable of producing an unjust result because the court found the

errors and corrected them.     The court informed the jury about the

errors, and properly instructed the jury to report its verdict by

using the corrected verdict sheet.      The verdict was reported based

on the corrected verdict sheet, and the record confirms there was

no confusion on the jury's part.        The jurors each affirmed their

agreement with the verdict announced by the foreperson.        Defendant

makes no showing that either the errors in the initial verdict

sheet or the court's correction of the errors was clearly capable

of producing an unjust result.     R. 2:10-2.

                                  II.

     In counsel's brief and defendant's pro se brief, it is argued

that trial counsel provided ineffective assistance by failing to:

move for a new trial; object to Abromaitis's testimony concerning

the resume; call defendant's treating physician as a witness;

object to the admission of Schiffner's report; object to an

erroneous   verdict   sheet;   allow    defendant   to   testify;    inform

defendant of a potential conflict of interest; object to the manner

in which the court responded to a note from the jury concerning

                                  21                                A-3705-15T4
the status of its deliberations; and present video footage at

trial showing K.G.'s demeanor was consistent with an individual

who did not take their medication.   We choose not to address the

issues, leaving them for defendant to assert if he seeks post-

conviction relief.   State v. Preciose, 129 N.J. 451, 460 (1992).

    Affirmed.




                               22                          A-3705-15T4